Case: 19-10675      Document: 00515302590         Page: 1    Date Filed: 02/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-10675
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                         February 7, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff–Appellee,

v.

GLENN LEE PETRAK,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:18-CR-91-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Glenn Lee Petrak has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Petrak has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10675      Document: 00515302590   Page: 2   Date Filed: 02/07/2020


                                 No. 19-10675

assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      The record reflects a clerical error in the written judgment. Although the
judgment refers to the offense of conviction as conspiracy to distribute and
possess with intent to distribute 500 grams or more of methamphetamine, the
record indicates that Petrak pleaded guilty to conspiracy to possess with intent
to distribute methamphetamine. Accordingly, we REMAND for the limited
purpose of correction of the clerical error in the written judgment in accordance
with Federal Rule of Criminal Procedure 36.




                                       2